DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 7/25/22, with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Kleinguetl et al. (US20180202246 herein after “Kleinguetl”).  Kleinguetl teaches measuring thermal conductivity of an emulsified drilling fluid (claim 1).  Kleinguetl fails to teach the particular method wherein the thermal conductivity measurement is used to calculate average specific gravity (herein after “ASG”) of the mud and a ratio of fractional components of the mud.  The thermal conductivity, when used by Kleinguetl, is used in combination with a measured value (oil-water-ratio) in order to compute ASG.  The instant invention uses only the thermal conductivity measurements to calculate an ASG and oil-water-ratio.  Therefore, Kleinguetl fails to teach the method of claim 1 and computer program of claim 18.  Kleinguetl fails to teach, suggest, or make obvious the device of claim 11 including a first mud container, operable to hold the mud from the well system; a dilution liquid dispenser, operable to dispense a measured volume of dilution liquid into the first mud container to form a diluted mud; an agitator, operable to homogenize the diluted mud; a probe, operable to measure a first thermal conductivity of contents of the first mud container, and calculate a first thermal conductivity parameter using the measured first thermal conductivity; and a mud tool controller, operable to communicate with the first mud container, the dilution liquid dispenser, the agitator, and the probe, and operable to compute an average specific gravity (ASG) of the mud and a ratio of the fractional components of the mud, utilizing the first thermal conductivity parameter.  Kleinguetl teaches dilution of an emulsified drilling fluid in order to measure an electrical conductivity and assess salinity [0060]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/10/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861